DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application PCT/EP2018/005716, filed on 3/21/2018, which claims priority from DE102017204685.6, filed on 3/21/2017. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US Patent No. 6,556,364, Meehan hereinafter) in view of Seshadrinath et al. (“Vibration Analysis Based Interturn Fault Diagnosis in Induction Machines,” included with 9/19/2019 IDS; Seshadrinath hereinafter). 
	Regarding claim 1, Meehan discloses a method (Fig. 5), comprising:
	comparing data related to a position or alignment of a first structural element to a reference (Fig. 5, col. 8, lines 49-67, col. 9, lines 1-67, control module 410 comprises a central processing unit 412 and a memory unit 414, and the CPU 412 generates an error signal based on the difference between data in a lookup table to actual data based on the position and alignment of the lens),
wherein a first structural element comprises an optical component of a projection exposure apparatus (Figs. 1-5, col. 1, lines 11-14, col. 3, lines 37-50, col. 4, lines 19-67 lens 210 is part of an optical system for an exposure apparatus used to manufacture semiconductors). Meehan does not appear to explicitly describe the method comprising a) exciting a first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions and capturing the vibration behavior of the excited first structural element; b) comparing the captured vibration behavior to a reference behavior of a correctly mounted structural element and determining whether a deviation that exceeds a determined limit value has occurred; and at least one of the following: c1) repeatedly performing a) and b), wherein during the repeated performance of a) and b), an excitation of the first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions is performed that differs from the previous excitations, identifying the excited axes of vibration having 
Seshadrinath discloses a method, comprising: 
a) exciting a first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions and capturing the vibration behavior of the excited first structural element (IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations); 
b) comparing the captured vibration behavior to a reference behavior of a correctly mounted structural element and determining whether a deviation that exceeds a determined limit value has occurred (VI. Results and Discussion, machine vibration signatures under fault conditions are compared to vibrations under health conditions to determine variation, and a threshold based scheme is used for fault detection); and 
at least one of the following: 
c1) repeatedly performing a) and b), wherein during the repeated performance of a) and b), an excitation of the first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions is performed that differs from the previous excitations (IV Hardware Implementation in Laboratory, Table 1, VI Results and Discussion, multiple repeated tests are performed under different conditions, which 
c2) evaluating the captured vibration behavior with respect to a plurality of fictitious axes of vibration, identifying the fictitious axis of vibration having a minimum and/or a maximum deviation from the reference behavior, and localizing an assembly error on the basis of the identified fictitious axis of vibration (I. Introduction, page 341, column 1, paragraph 2, III. Probabilistic Neural Networks and the Neuron Selection Algorithm, C. Principal Component Analysis, page 342, IV. Hardware Implementation in Laboratory, V. Summary of proposed Algorithm, VI. Results and Discussion, pages 345-349, and Figs. 5, 12, 13, and 18-20, the vibration signatures from all three axes of the machine under multiple repeated test conditions, producing nonstationary vibration signatures, are analyzed by extracting features and using principal component analysis (PCA) for projecting the features onto a set of orthonormal basis, performing the PCA for projecting the features onto a set of orthonormal basis is part of a set of steps that are repeated. The faults are determined from the vibration signals). 

Regarding claim 2, Meehan as modified by Seshadrinath discloses comprising c1 but not c2 (Seshadrinath, (I. Introduction, page 341, column 1, paragraph 2, III. Probabilistic Neural Networks and the Neuron Selection Algorithm, C. Principal Component Analysis, page 342, V. Summary of proposed Algorithm, VI. Results and Discussion, pages 345-349, and Figs. 5, 12, 13, and 18-20, the vibration signatures from all three axes of the machine are analyzed by extracting features and using principal component analysis (PCA) for projecting the features onto a set of orthonormal basis, and the true faults can be diagnosed on the basis of peak energy values of vibration signals).
Regarding claim 3, Meehan as modified by Seshadrinath discloses comprising c2 but not c1 (Seshadrinath, (V I. Introduction, page 341, column 1, paragraph 2, III. Probabilistic Neural Networks and the Neuron Selection Algorithm, C. Principal Component Analysis, page 342, IV. Hardware Implementation in Laboratory, V. Summary of proposed Algorithm, VI. Results and Discussion, pages 345-349, and Figs. 5, 12, 13, and 18-20, the vibration signatures from all three axes of the machine under multiple repeated test conditions, producing nonstationary vibration signatures, are analyzed by extracting features and using principal component analysis (PCA) for projecting the features onto a set of orthonormal basis, performing the PCA for projecting the features onto a set of orthonormal basis is part of a set of steps that are repeated. The faults are determined from the vibration signals). 
Regarding claim 4, Meehan as modified by Seshadrinath discloses comprising c1 and c2 (Seshadrinath, see claim 1 above). 
Regarding claim 5, Meehan as modified by Seshadrinath discloses wherein a) comprises exciting rotational vibrations about at least one axis of rotation (Seshadrinath, (IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations, which are induced in the radial, axial, and tangential directions).
Regarding claim 6, Meehan as modified by Seshadrinath discloses wherein a) comprises exciting rotational vibrations about three axes of rotation in three independent spatial directions (Seshadrinath, (IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial 
Regarding claim 7, Meehan as modified by Seshadrinath discloses wherein a) comprises exciting translational vibrations in at least one spatial direction (Seshadrinath, (IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations, which are induced in the radial, axial, and tangential directions).
Regarding claim 8, Meehan as modified by Seshadrinath discloses wherein a) comprises exciting translational vibrations in a plurality of independent spatial directions (Seshadrinath, IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations, which are induced in the radial, axial, and tangential directions).
Regarding claim 12, Meehan as modified by Seshadrinath discloses comprising c2, wherein performing the evaluation of the captured vibration behavior with respect to a plurality of fictitious axes of rotation (Seshadrinath, Introduction, page 341, column 1, paragraph 2, III. Probabilistic Neural Networks and the Neuron Selection Algorithm, C. Principal Component Analysis, page 342, IV. Hardware Implementation in Laboratory, V. Summary of proposed Algorithm, VI. Results and Discussion, pages 345-349, and Figs. 3-5, 12, 13, and 18-20, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations, which are induced in the radial, axial, and tangential directions. The vibration signatures from all three axes of the machine under multiple repeated test conditions, producing nonstationary 
Regarding claim 13, Meehan as modified by Seshadrinath discloses comprising c2, wherein performing the evaluation of the captured vibration behavior with respect to a plurality of fictitious axes of translation (Seshadrinath, Introduction, page 341, column 1, paragraph 2, III. Probabilistic Neural Networks and the Neuron Selection Algorithm, C. Principal Component Analysis, page 342, IV. Hardware Implementation in Laboratory, V. Summary of proposed Algorithm, VI. Results and Discussion, pages 345-349, and Figs. 3-5, 12, 13, and 18-20, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations, which are induced in the radial, axial, and tangential directions. The vibration signatures from all three axes of the machine under multiple repeated test conditions, producing nonstationary vibration signatures, are analyzed by extracting features and using principal component analysis (PCA) for projecting the features onto a set of orthonormal basis, performing the PCA for projecting the features onto a set of orthonormal basis is part of a set of steps that are repeated. The faults are determined from the vibration signals).
Regarding claim 16, Meehan as modified by Seshadrinath discloses comprising exciting the vibrations over a frequency range (Seshadrinath, (IV. Hardware Implementation in Laboratory, VI. Results and Discussion, page 345-349, Figs. 3-8, the test rig includes an induction motor and a triaxial accelerometer mounted on the 
Regarding claim 19, Meehan as modified by Seshadrinath discloses one or more machine-readable hardware storage devices, comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 1 (see claim 1 rejection above, Meehan, Fig. 4, col. 8, lines 36-56, col. 9, lines 8-67, control module 410 includes central processing unit CPU 412 and memory unit 414 to perform the processing steps). 
Regarding claim 20, Meehan as modified by Seshadrinath discloses a system (Meehan, Figs. 1-5), comprising: 
one or more processing devices (Meehan, Fig. 4, control module 410 includes central processing unit CPU 412); and 
one or more machine-readable hardware storage devices comprising instructions that are executable by the one or more processing devices to perform the method of claim 1 (see claim 1 rejection above, Meehan, Fig. 4, col. 8, lines 36-56, col. 9, lines 8-67, control module 410 includes central processing unit CPU 412 and memory unit 414 to perform the processing steps).


Allowable Subject Matter
Claims 9-11, 14, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious comprising c2, wherein: the plurality of the fictitious axes of vibration are defined by axes that extend through the center of mass of the structural element under investigation; the plurality of the fictitious axes have spherical coordinates with an azimuth angle φ between 0 and 2π and a polar angle ϑ between 0 and 2π; and the azimuth angle φ and polar angle ϑ vary in stepwise fashion with a uniform distance between 0 and 2π. These limitations in combination with the other limitations of the parent claim would render claim 9 non-obvious over the prior art of record if rewritten. 
The dependent claims would likewise be allowable by virtue of their dependency.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising performing at least two times a) and b) and at least one member selected from ci) and c2), wherein, during the second performance, the position of the center of mass of the first structural element is changed by adding or removing mass, or the effective point of attack of the forces for the vibration excitation is changed by superposing excitation forces. These limitations in 
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising performing a plurality of time a) and b) and at least one member selected from ci) and c2), wherein, after the first time, the position of the center of mass of the first structural element is changed by adding or removing mass, or the effective point of attack of the forces for the vibration excitation is changed by superposing excitation forces. These limitations in combination with the other limitations of the parent claim would render claim 15 non-obvious over the prior art of record if rewritten.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising forming a ratio of the amplitude the captured vibration behavior at a specific frequency to the amplitude of the reference behavior at the frequency as a measure for the deviation of the captured vibration behavior from the reference behavior. This limitation in combination with the other limitations of the parent claims would render claim 17 non-obvious over the prior art of record if rewritten.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising forming a ratio of the amplitude the captured vibration behavior at a specific frequency to the amplitude of the reference behavior at the frequency as a measure for the deviation of the captured vibration behavior from the reference behavior. This limitation in combination with the other 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mateti et al. (US PGPub 2016/0255341) discloses performing optical characterization of systems using a vibration loading system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882